DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP 2019-084661 on April 25, 2019. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Claim Objections
Claim 17 is objected to because of the following informalities:  there is no antecedent basis for “polymer filler” in claim 1.  The examiner assumes that “claim 1” should read “claim 10” which does incorporate a polymer filler.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowczak et al (US 5,225,457) in view of Iseki (WO 2017/002682, please refer to US 2018/0187337 for English language equivalent).
Regarding claim 1, Borowczak teaches a rubber composition containing a diene rubber (col. 3, lines 40-60) and it can incorporate liquid crystal polymers which are micro reinforcing polymers (col. 4, line 1-10).  
However, Borowczak fails to teach that the liquid crystal polymer is an elastomer.
Iseki teaches a liquid crystal elastomer (Abstract) which is made into fibers ([0049]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the liquid crystal elastomer of Iseki as the liquid crystal polymer of Borowczak.  One would have been motivated to do so in order to receive the expected benefit of having a fiber which has rubber elasticity at a low temperature state (Iseki, [0025]).
Regarding claim 2, modified Borowczak teaches that the transition temperature ranges from 0 to 100 C (Iseki, [0030]).
Regarding claim 3-4, modified Borowczak teaches that there is a functional group which can reacts with the diene rubber and this functional group can contain a sulfur atom (Iseki, [0031]).
Regarding claim 5, modified Borowczak teaches that the liquid crystal elastomer is a liquid crystal polyurethane elastomer (Iseki, [0013]).
Regarding claim 8, Borowczak teaches that the micro reinforcing polymer (col. 3, lines 60-67) which can be a liquid crystal polymer (col. 4, lines 1-15) is present in the amount from 1 to 50 % by weight of the elastomer/micro reinforcing polymer blend (col. 3, lines 60-76).
Regarding claim 9, Borowczak teaches a pneumatic tire comprising the rubber composition of claim 1 (Fig 2).
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (JP 2002-338815, please refer to machine translation for mapping).
Regarding claim 10, Kawamura teaches a resin composition (Abstract) which comprises a diene rubber (page 8) and a filler containing a liquid crystal polymer (page 7) which has a particle size which ranges from 10 to 30 micron (page 6).
	While the rubber composition is not exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teaching of Kawamura to arrive at the presently claimed invention because it discloses each of the components of the composition. It is within the ordinary level of skill in the art to make any of the compositions suggested by a reference, including selecting materials from a list in a reference. 
	Regarding claim 17, Kawamura teaches that the filler is present in the amount from 1 to 40 % by weight (page 7) and given that the resin is the only other component necessary in the composition, it would overlap the claimed amount of 1 to 50 parts by mass per 100 parts by mass of the diene rubber.
Allowable Subject Matter
Claims 6-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764